IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-20-00061-CV

BRIDGET MOON,
                                                            Appellant
v.

BC MATERIALS, LLC,
                                                            Appellee



                            From the 40th District Court
                                Ellis County, Texas
                               Trial Court No. 99871


                          MEMORANDUM OPINION


      Appellant, Bridget Moon, has filed an unopposed motion to dismiss this appeal

with prejudice. See TEX. R. APP. P. 42.1(a)(1). Dismissal of this appeal does not prevent a

party from seeking relief to which it would otherwise be entitled. The motion is granted,

and the appeal is dismissed with prejudice.




                                         JOHN E. NEILL
                                         Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Motion granted; appeal dismissed with prejudice
Opinion delivered and filed April 15, 2020
[CV06]
[RWR]




Moon v. BC Materials, LLC                         Page 2